   Case 3:18-cv-01194-B Document 21 Filed 10/09/18                  Page 1 of 40 PageID 144



                       UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

   SHAUNICE PATTILLO,                               §
                                                    §
   Plaintiff,                                       §
                                                    §
   v.                                               §            CIVIL ACTION NO.
                                                    §              3:18-cv-01194-B
   ARBOR E&T, LLC, d/b/a RESCARE                    §
   WORKFORCE SERVICES,                              §
                                                    §
   Defendant.                                       §

                         APPENDIX lN SUPPORT OF DEFENDANT'S
                           MOTION FOR SUMMARY JUDGMENT



                                                 Respectfully submitted,

                                                 FEE, SMITH, SHARP & VITULLO, LLP



                                                 WILLIAM M. TOLES
                                                 State Bar No. 00798550
                                                 wto les@fee. mith.com
                                                 HOWARD J. KLATSKY
                                                 State Bar No. 00786024
                                                 hk.latsky@feesmith.com
                                                 Three Galleria Tower
                                                 13155 Noel Road, Suite 1000
                                                 Dallas, Texas 75240
                                                 (972) 934-9100
                                                 (972) 934-9200 [Fax]

                                                 ATTORNEYS FOR DEFENDANT




Appendix in Support of Defendant's Motion for Summary Judgment                       Page 1 of2
   Case 3:18-cv-01194-B Document 21 Filed 10/09/18               Page 2 of 40 PageID 145




                                   CERTIFICATE OF SERVICE

                                                                    £?~of
        Pursuant to Fed . R. Civ. P. 5(b), I hereby certify that on the        October, 2018, I
served a true and correct copy of the foregoing instrument has been mailed, telecopied or hand
delivered to all attorneys of record in this cause of action as follows.

 Via E-{iling &  F~7! '~cT- :~;         r/             ~; f
 Lantis G. Roberts
 The Law Office of Lantis G. Roberts, PLLC
 1166 West Pioneer Parkway
 Arlington, Texas 76013



                                                 HOWARD J. KLATSKY




Appendix in Support of Defendant's Motion for Summary Judgment                       Page 2 of2
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                      Page 3 of 40 PageID 146
      Case 3:18-cv-01194-B         Document 1 Filed 05/10/18          Page 1 of 12 PageiD 1



                        UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                     §              CIVIL ACTION NO.
SHAUNICE PATTILLO,
                                                     §
                                                     §
                                  Plaintiff,         §
                                                     §
                                                     §
vs.                                                  §
ARBOR E&T, LLC, D/B/A RESCARE                        §
WORKFORCE SERVICES                                   §
                                                     §
                                  Defendant.
                                                     §
                                                     §              JURY TRIAL DEMANDED
                                                     §
                                                     §



                 PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Shaunice Pattillo, hereinafter called "Plaintiff' or "Pattillo," by and

through the undersigned attorney, complaining of and about Arbor E&T, D/B/A ResCare

Workforce Services ("ResCare" or "Defendant"), and for cause of action shows unto the Court

the following:


                                  PRELIMINARY STATEMENT

       1.        The Plaintiff, Shaunice Pattillo, brings this action against Defendant, for

violations ofTitle VII of the Civil Rights Act of 1964 (Title VII) (42 U.S.C. § 2000e) as

amended by the Pregnancy and Discrimination Act of 1978.




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                    Page 1 of12

                                                                                                1
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                      Page 4 of 40 PageID 147
     Case 3:18-cv-01194-B Document 1 Filed 05/10/18                   Page 2 of 12 PageiD 2



        2.     At the time of discrimination and retaliation, Pattillo was employed with

Defendant as a Talent Development Specialist-Youth ("TDS"). Despite Pattillo's many

achievements, Defendant subjected her to discrimination because she was a woman who recently

gave birth and exercised her rights under the Fair Labor Standards Act related to lactation.

Pattillo also engaged in other protected activity. After Pattillo filed a complaint with the U.S.

Department of Labor ("USDOL"), in opposition to the Defendant's failure to comply with

federal law, she was retaliated against by being written up and disciplined by the Defendant. The

Defendant was aware that Pattillo filed a complaint with USDOL. Defendant created a hostile

work environment thereby forcing Pattillo to resign due to the extreme stress they caused her,

thereby constituting a constructive discharge. This affected Pattillo's ability to produce and

express milk for her child.


                                         JURISDICTION


       3.      This Court has jurisdiction over this action pursuant to 28 U.S. C. § 1331, in that

this is a civil action arising under Title VII. This Court has supplemental jurisdiction over state

law claims discussed below under 28 U.S.C. Section 1367(a) because they arise out of the same

case or controversy.


                                              VENUE

       4.      Venue is proper in this district under 42 U.S.C. § 2000e-5(f)(3), in that the

unlawful employment practice was committed in the Northern District of Texas-Dallas Division,

the relevant employment records are maintained in this district, and the aggrieved person would

have worked in this district but for the alleged unlawful employment practice. Venue in this

Court is also proper pursuant to 28 U.S.C. § 1391 (b), as this is the judicial district in which a

PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                    Page 2 of12

                                                                                                      2
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                     Page 5 of 40 PageID 148
     Case 3:18-cv-01194-B Document 1 Filed 05/10/18                  Page 3 of 12 PageiD 3



substantial part of the events or omissions giving rise to the asserted claims occurred. Further,

the exercise of personal jurisdiction comports with Due Process under the United States

Constitution.


                                  CONDITIONS PRECEDENT


        5.      On January 20, 2015, Pattillo timely filed a charge of discrimination on the basis

of sex and retaliation with the U.S. Equal Employment Opportunity Commission.


        6.      On February 16, 2018, Pattillo received her Notice of Right to Sue. This

complaint has been filed with 90 days of receipt of that notice. Pattillio has fully complied with

all prerequisites to jurisdiction in the Court under Title VII.


                                      PARTIES & SERVICE


       7.       Shaunice Pattillo is an individual who resides in Fort Worth, Texas. Plaintiff is a

citizen of Texas. Plaintiff may be contacted by her undersigned attorney. Pattillo is an

employee, as defined by Title VII.


       8.       Defendant Arbor E&T, LLC, D/B/A ResCare Workforce Services is a

Limited Liability Company with a principal place of business located at 10140 Linn Station

Road, Louisville, KY 40223-3813. Defendant Arbor E&T, LLC, D/B/A ResCare Workforce

Services may be served by serving CT Corporation System, its Registered Agent

authorized to accept service at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                   Page 3 of12

                                                                                                    3
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                     Page 6 of 40 PageID 149
     Case 3:18-cv-01194-B         Document 1 Filed 05/10/18          Page 4 of 12 PageiD 4



                                              FACTS


           9.    Pattillo has been employed by the Defendant as a Talent Development Specialist

from May 10, 2012 through November 6, 2014. Patillo worked out of the Workforce Solutions

Center Greater Dallas located at 7330 S. Westmoreland Road, Suite 200, Dallas, Texas 75237.


           10.   On or about July 18,2013, Pattillo was recognized as the June 2013 "Southwest

Rockstar" by the Defendant.


           11.   On or about September 2013, Pattillo informed the Defendant that she was

pregnant. Prior to this time, Pattillo had positive performance reviews and no disciplinary

history.


           12.   On or about October 28, 2013, while pregnant, Pattillo stood in the door during a

group huddle meeting. Ms. Eugenia Grissom forcefully grabbed Pattillo wrist and tried to close

the door at the same time. Pattillo had prior bad experiences with Ms. Grissom, but did not

report them due to fear of retaliation. In this recent incident, Pattillo was concerned about the

safety of her unborn child and reported the incident to the human resources department ("HR").


           13.   Pattillo further informed HR that she felt threatened by Ms. Grissom and was

uncomfortable with the work environment due to how she was being treated. Due to the

continued hostility, Pattillo filed a complaint with the Defendant' ethics hotline. The Defendant

failed to take any corrective action.


           14.   On or about September 25, 2014, Pattillo was recognized with the "2014 Summer

WEX Outstanding Achievement Award."




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                   Page 4 of12

                                                                                                    4
    Case 3:18-cv-01194-B Document 21 Filed 10/09/18                       Page 7 of 40 PageID 150
         Case 3:18-cv-01194-B Document 1 Filed 05/10/18                   Page 5 of 12 PageiD 5



            15.       Pattillo returned to work on or about September 8, 2014 from her FMLA leave

after giving birth to her daughter. Shortly thereafter her supervisor, Cortney Cunningham

("Cunningham"), began treating Pattillo differently because of sex and status as a breastfeeding

mother.


            16.       Beginning on or about October 13, 2014, Cunningham required Pattillo to provide

her with a schedule as to when she planned to express milk for her child. Cunningham also

required Pattillo to express her milk only during the two break periods (15 minutes each) and the

lunch hour (one hour) 1•


           17.        Soon after Pattillo's return to work Cunningham required Pattillo to increase her

case load. Although Pattillo's case load had decreased while she was absent from work due to

her pregnancy, Cunningham required Pattillo to exceed the usually monthly growth of other

employees who held positions similar to Pattillo. It is not uncommon for an employee in a

position that is similar to Pattillo's to gain only an additional two students per month. For

example, if ten students attended orientation, these students would be split between all of the

Talent Development Specialists.


           18.        On October 29, 2014, Cunningham presented Pattillo with a corrective action plan

based primarily on the unreasonable standards she set forth for Pattillo after her return from

FMLA leave. Specifically, Cunningham required Pattillo to increase her from 38-46 cases to

60-80 cases by November 21, 2014. This was unreasonable when no other employee similarly

situated with Pattillo was required to meet such a high standard.



1
    See, Exhibit A.


PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                       Page 5 of12

                                                                                                          5
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                     Page 8 of 40 PageID 151
     Case 3:18-cv-01194-B        Document 1 Filed 05/10/18           Page 6 of 12 PageiD 6



        19.    There were several variables that could affect Pattillo's ability to meet the

unreasonable standard set by Cunningham, to include but not limited to the applicant's ability to

provide documentation that they are authorized to work in the United States, copy of driver's

license, social security card. Many of Pattillo's applicants either failed to or were unable to

provide the required documentation.


        20.    During Pattillo's absence on FMLA her caseload faltered because her cases were

placed on the backburner by the Defendant. No one maintained contact with her applicants

during this period of time. This affected Pattillo's ability to convert those applicants to students

of the youth program.


        21.    Pattillo's dailiy workload was extremely heavy due to orientation on Tuesdays

and Wednesdays from I O:OOam until 2:00pm. Additionally, she had to attend meetings, many of

which were all day meetings.


        22.    Pattillo was treated significantly less favorable than another breastfeeding mother,

Shawna Berro ("Berro"). Ms. Berro took breaks to express her milk whenever she desired, but

Cunningham required Pattillo to schedule her times to express milk and had to notify

Cunningham of the time and duration in advance. Pattillo also had to express milk only during

her assigned break periods and lunch hour.


       23.     The work environment became extremely hostile towards Pattillo that it led to her

resignation. This is a result of how she was treated by Cunningham and the Defendant. Any

reasonable person under the circumstances that experienced what Pattillo did, would have

resigned to.




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                   Page 6 of12

                                                                                                  6
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                      Page 9 of 40 PageID 152
       Case 3:18-cv-01194-B       Document 1 Filed 05/10/18           Page 7 of 12 PageiD 7



          24.   As the result of the Defendant's discriminatory and retaliatory treatment of

Pattillo she has experienced and continues to suffer from mental anguish.


                                            COUNT ONE

            Retaliation in Violation of Title VII of the Civil Rights Act of 1964
(42 U.S.C. §§ 2000e et al.) as Amended by the Pregnancy Discrimination Act of 1978 (AND
                                 SEX DISCRIMINATION)

          25.   Pattillo repeats and re-alleges paragraphs 1 through 24 hereof, as if fully set forth

herein.


          26.   Pattillo had recently given birth and suffered a medical condition of depression,

related to her pregnancy and qualified for her position when Defendant constructively discharged

her.


          27.   In addition, Defendant and Cunningham marginalized Pattillo while treating non-

pregnant similarly-situated employees more favorably. Specifically, the employees were not

required to meet unreasonable goals or provide a lactation schedule or provide any details of

what they did on their break periods and lunch hour. Berro was not required to provide a

lactation schedule as Pattillo was required to do.


          28.   Pattillo suffered damages as a result of Defendant's unlawful discriminatory

actions, including emotional distress, past and future lost wages and benefits, and the costs of

bringing this action.


          29.   Defendant intentionally violated Pattillo's rights under Title VII, with malice or

reckless indifference, and, as a result, is liable for punitive damages.




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                    Page 7 of12

                                                                                                     7
Case 3:18-cv-01194-B Document 21 Filed 10/09/18                      Page 10 of 40 PageID 153
       Case 3:18-cv-01194-B       Document 1 Filed 05/10/18           Page 8 of 12 PageiD 8



                                           COUNT TWO
 Retaliation in Violation of Title VII of the Civil Rights Act of 1964 (42 U.S. C. §§ 2000e et
               al.) as Amended by the Pregnancy Discrimination Act of 1978.

          30.   Pattillo repeats and realleges paragraphs 1 through 29 hereof, as if fully set forth

herein.


          31.   Pattillo had recently given birth and suffered a medical condition of depression,

related to her pregnancy and qualified for her position when Defendant constructively discharged

her.


          32.   Plaintiff engaged in protected activity several times by complaining to HR

regarding the assault by Ms. Grissom, contacting the Defendant's ethics hotline, and when she

filed a complaint with the USDOL.


          33.   Only a short while after initiating each of these complaints did Defendant began

to take retaliatory action against Pattillo, including creating a hostile work environment, setting

unreasonable and unattainable performance goals due to her pregnancy related absence,

disciplining Pattillo related to those same goals, and summarily constructively discharged her on

November 6, 2014.


          34.   Within two hours of Pattillo tendering her resignation due to the hostile work

environment, the Defendant escorted her off the premises. She was constructively discharged.


          35.   Defendant's alleged reason for disciplining and terminating Pattillo's employment

is pretextual and baseless. Defendant fired Pattillo because she complained of a hostile work

environment and discrimination.




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                    Page 8 of12

                                                                                                      8
Case 3:18-cv-01194-B Document 21 Filed 10/09/18                            Page 11 of 40 PageID 154
        Case 3:18-cv-01194-8 Document 1 Filed 05/10/18                      Page 9 of 12 PageiD 9



           36.        Pattillo suffered damages as a result of Defendant's unlawful retaliatory actions,

including emotional distress, past and future lost wages and benefits, and the costs of bringing

this action.


                                               COUNT THREE
                                              Cat's Paw Liability

           3 7.       Pattillo repeats and re-alleges paragraphs 1 through 36 hereof, as if fully set forth

herein.


           38.        On information and belief, Cunningham was the decision maker with respect to

discipline imposed on Pattillo related to the unreasonable and unattainable goals set.

Cunningham's conduct led to her decision to further impose a corrective action plan on Pattillo.


           39.        Cunningham was the key actor for the Defendant who sent several emails to

Pattillo regarding her schedule to express milk2 .


                                                    COUNT FOUR
                                                 Wrongful Discharge

           40.        Pattillo repeats andre-alleges paragraphs 1 through 39 hereof, as if fully set forth

herein.


           41.        Defendant, ResCare, by and through their employees and agents, individually and

in concert with each other, wrongfully discharged and otherwise discriminated against Tucker in

violation of Title VII Civil Rights Act of 1964, as amended, which is an exception to the

employment at will doctrine in Texas.



2
    See, Exhibit A.



PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                          Page 9 of12

                                                                                                           9
Case 3:18-cv-01194-B Document 21 Filed 10/09/18                      Page 12 of 40 PageID 155
    Case 3:18-cv-01194-B Document 1 Filed 05/10/18                  Page 10 of 12 PageiD 10



                                               COUNT FIVE

                                           Constructive Discharge

          42.   Pattillo repeats andre-alleges paragraphs 1 through 41 hereof, as if fully set forth

herein.


          43.   Pattillo's working conditions became so intolerable that a reasonable person in

her position would have felt compelled to involuntarily resign. The terms and conditions of her

employment changed tremendously to the point where Pattillo's work environment was made

difficult due to the acts of Grissom, Cunningham and others. This led to Pattillo experiencing

unpleasant and less meaningful work than what she was hired for. Due to the acts of the

Defendants and its employees, Pattillo was stressed to the point where it affected her ability to

properly lactate for her daughter.


          44.   Defendant failed to exercise reasonable care to prevent or correct Grissom and

Cunningham's conduct towards Pattillo.


          45.   Defendant is strictly liable for the acts of Cunningham and Grissom.


                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests judgment as follows:

A. Accept jurisdiction over this matter;


B. Award Plaintiff for her past and future loss of wages, plus interest as a result of the violations;

C. Award Plaintiff front pay (including benefits);




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                   Page 10 of12

                                                                                                  10
Case 3:18-cv-01194-B Document 21 Filed 10/09/18                     Page 13 of 40 PageID 156
    Case 3:18-cv-01194-B Document 1 Filed 05/10/18                  Page 11 of 12 PageJD 11



D. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with this

action. Such fees may be awarded under Title VII, the Back Pay Act--- or if under none of

those----the Equal Access to Justice Act.;

E. Award to Plaintiff compensatory damages;

F. Award to Plaintiff punitive damages, if applicable;

G. Equitable relief, such as a declaration that Defendant violated Title VII;

H. An injunction prohibiting the Defendant from further violating the law against Plaintiff;

I. An order requiring the Defendant to regularly report to the Court on future efforts to reduce

the likelihood of others suffering such violations; and

J. Grant Plaintiff such additional or alternative relief as the Court deems just and proper.



                                         JURY DEMAND
             Plaintiff demands a trial by jury on all claims properly triable by a jury.


Dated: 10 MAY 2018
Arlington, Texas




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                                  Page 11 of12

                                                                                                  11
Case 3:18-cv-01194-B Document 21 Filed 10/09/18          Page 14 of 40 PageID 157
   Case 3:18-cv-01194-B Document 1 Filed 05/10/18       Page 12 of 12 PageiD 12




                                     Respectfully submitted,


                                     By:      /s/ Lantis G. Roberts
                                           Lantis G. Roberts
                                           Texas Bar No. 24057463
                                           E-Mail: Umti @ kreativelaw.com
                                           THE LAW OFFICE OF LANTIS G.
                                           ROBERTS, PLLC
                                           1166 West Pioneer Parkway
                                           Arlington, TX 7 60 13
                                           Tel. (817) 768-1819
                                           Fax. (817) 704-4529
                                           Attorney for Shaunice Pattillo




                        COURTESY NOTICE TO DEFENDANT



IF YOU HAD INSURANCE AT THE TIME OF THE INCIDENT, PLEASE TURN THIS DOCUMENT
OVER TO YOUR INSURANCE COMPANY.




PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND                     Page 12 of12

                                                                                  12
   Case 3:18-cv-01194-B Document 21 Filed 10/09/18                    Page 15 of 40 PageID 158


U.S. DEPARTMENT OF LABOR
WAGE AND HOUR DIVISION

In the Matter of: Arbor E&T LLC, dba ResCare Workforce Services/Mrs. Shaunice Pattillo
1745883,2015-167-16663


                                 SETTLEMENT AGREE:MENT

This Settlement Agreement (Agreement) is entered into by the Secretary of Labor, United States
Department of Labor (Secretary), Arbor E&T LLC, dba ResCare Workforce Services
(Employer), and Mrs. Shaunice Pattillo (Complainant).

The Secretary, through Investigator Luckett of the Wage and Hour Division, conducted an
investigation of a complaint received from Complainant on or about October 16, 2014, alleging
constructive discharge for engaging in activity protected by Section 15(a)(3) of the Fair Labor
Standards Act, 29 U.S.C. §215(a)(3) (FLSA or Section 15(a)(3)).

This Agreement will terminate the Secretary's investigation, and Employer, without admitting it has
violated any provision of the FLSA, has agreed to the following terms:

Back Pay. Employer will pay Complainant $10,264.69 in back wages, less normal payroll
deductions, and $10,264.69 in liquidated damages, less federal and state taxes only. Employer shall
mail a check made payable to Complainant to the Wage and Hour Office at 1701 East Lamar,
Ste#270, Arlington, Texas 76006 within 10 days after all parties have signed this Agreement.
Employer shall provide Complainant with an IRS Form W-2 for the portion representing back
wages and an IRS Form 1099 for the portion representing liquidated (and other) damages.
Employer' shall pay its share of the payroll taxes on the portion representing back wages.

Employment Reference. Should any third parties, including prospective employers, inquire as to
Complainant's employment with Employer, Employer will provide a neutral reference, stating only
Complainant's dates of employment, job title and last wage rate. Employer will refrain from any
mention of Complainant's protected activity. Employer will also refrain from characterizing
Complainant's separation as a termination, and if asked will only confirm that the Complainant is
no longer employed by Employer. If asked about Complainant's eligibility for rehire, Employer
will state that it is not able to provide information about Complainant's eligibility for rehire.
Employer agrees that it will not convey to any third party information that could be construed as
damaging the name, character, or employment of Complainant. Employer further agrees that it will
advise its human resources and supervisory staff of the requirement to provide a neutral job
reference and to comply with the other requirements in this paragraph.

Waiver. Employer agrees to waive all rights and defenses which may be available by virtue of the
statute of limitations, including but not limited to Section 6 of the Portal-to-Portal Act, 29 U.S.C.
§255. Employer further waives any right to challenge or contest the validity of this Agreement.

Compliance with Section 15(a)(3). Employer will not discharge or in any other manner
discriminate against any employee because the employee engaged in activity protected by the
whistleblower provision of the Fair Labor Standards Act, 29 U.S.C. §215(a)(3). Such activity
includes, but is not limited to, an employee's oral or written question or complaint to the Employer
about the employee's pay or the employer's pay practices; an employee's oral or written question or


                                                                                                  13
   Case 3:18-cv-01194-B Document 21 Filed 10/09/18                        Page 16 of 40 PageID 159


complaint to the Wage and Hour Division or another state or federal agency about the employee's
pay or the employer's pay practices; an employee's cooperation in any Wage and Hour
investigation, including providing a statement to investigators; and an employee's refusal to return
back wages due to him pursuant to a Wage and Hour investigation.

Posting. Employer will permanently post in a conspicuous place in or about its premises at all
places where posters for employees are customarily posted, including electronically if Employer
routinely posts notices to employees electronically, Employee Rights Under the Fair Labor
Standards Act, and will post for at least 90 days Fact Sheet #77 A: Prohibiting Retaliation Under
the Fair Labor Standards Act, which is attached to this Agreement.

Training. Employer or his representative will provide training on prohibiting retaliation under
Section 15(a)(3) of the Fair Labor Standards to all human resources and supervisory staff by
October 25, 2015 and will certify by letter to the Wage and Hour Dallas District Office by
November 25, 2015 that the training has been completed. In addition, retaliation training shall be
incorporated into new managers' training materials.

By entering into this Agreement, the Wage and Hour Division does not waive its right to
continue ongoing investigations or to conduct future investigations of Employer under the
FLSA and to take appropriate enforcement action, including assessment of civil money
penalties, with respect to any violations disclosed by such investigations.

Closure of Complaint. Complainant agrees that acceptance of this Agreement constitutes
settlement in full of any and all claims against Employer arising out of Complainant's complaint
filed with the Wage and Hour Division on October 16, 2014 and will result in closure of the
investigation.

This Agreement has been obtained and entered into without duress and in the best interest of
all parties.


Arbor E&T LLC                                        U.S. Department of Labor
dba ResCare Workforce Services                       Wage and Hour Division




 t~~
Mr. Brad Williams
Vice Premc,~~=ions                                   District Director

Dated:~                                              Dated: _ _a-'-0
                                                                  _2_=0_;_-_'z_cJ_ts
                                                                                 _ ·-   -




                                                     Sl   auni~PTillo
                                                     Dated: ·                  ~
                                                                               J5 _
                                                                      H---+-+--1
                                                                ·t?
                                                                                                  14
         Case 3:18-cv-01194-B Document 21 Filed 10/09/18                                                    Page 17 of 40 PageID 160

U.S. Department of Labor
Wage and Hour Division
Receipt for Payment of Back Wages, Liquidated Damages,
Employment Benefits, or Other Compensation

 I, ----____,,...-
                P_ a..,.t_t_i_l_l_o....:,:.,-_;_
                                               S_h_a_u_n....,.~_
                                                               · c_e_ _ _ _ _ _ , have received payment of wages, liquidated damages, employment
                      (typed or printed name of employee)
 benefits, or other compensation due to me from                                                      Arbor E&Tf LLC
                                                                                                 (name arid location of the establishment)
                                      7330 Westmoreland Rd., Ste. 200 Dallas TX 75232

 for the period beginning with the workweek ending                                               04/06/2013                           through the
 workweek ending                       04/04/2015                                               The amount of the payment I received is shown below.
 This payment of wages and other compensation was calculated or approved by the U.S. Department of Labor Wage and Hour
 Division (WHD) and is based on the findings of a WHD investigation. This payment is required by the Act(s) indicated below in
 the marked box(es):

          l2l   Fair Labor Standards Act ( FLSA)
 Gross Amount Back Wages                                       $10,264.69 Gross Amount Liquidated Damages                       $10,264. 69
 l.egal Deductio ns from Back Wages                     $ (£,_,.! 3 f3 , Of 5
                                                                          Other Amount Pald              - - - - - - - - ' - - - - ' -- -- -
 Net Amount Received       f IL/ 1 J j   c) •   L.( J                                                                                       (please specify type)

 NOTICE TO EMPLOYEE: Your acceptance of this payment of wages and/or other compensation due under the Fair Labor
 Standards Act (FLSA) or Family Medical Leave Act (FMLA), based on the findings of the WHD means that you have given up
 the right you have to bring suit on your own behalf for the payment of such unpaid minimum wages or unpaid overtime
 compensation for the period of time indicated above and an equal amount in liquidated damages, plus attorney's fees and court
 costs under Section 16(b) of the FLSA or Section 107 of the FMLA. Generally, a suit for unpaid wages or other compensation,
 including liquidated damages, must be filed within two years of a violation ofthe FLSA or FMLA. Do not sign this receipt unless
 you have actually received this payment in the amount indicated above.

 RETALIATION AND KTCKBACKS"EROHIBITED: Yom employer is prohibited from retaliating aga in~ t you for nccepling
 payment. of wages yon an~ owed ocfrom requiring you to return or deelin payment of the wages -owed to y0u. Your employer is
 a) so prol1ibitea from retaliating against any person who files <tcomplaint wllh 'the Wage and Hour Divi ion (WHD) or cooperares
 with a WHD invesligation. Your employer is also prorubiled from interfering with, restraining, or de11ying U1e exercise of Famlly
 Medical Leave Act (FMLA) ri&hts. You hould contact theWRD immediately if your employer takes an.y of these ac tions or fails
 to coml?lY with the law in the future. Your identity will be kept confidential to the maximum extent possible under existing law.
 You may co ntact the WFID by culling 1-866-487-9243 or 817-86 1-21.50.


 =:~:· J'Oft'9e~···c5.1mB$ilir~~J-w: id;{::---+q+----)                                                                         Lil-T-'-}J--=---.5-      -

 I understand that my signature on this receipt and waiYer attests to the fact that [have actually receiYed the payment in the amount
 indicated above of the wages, liquidated damages, or other compensation due to me, and that I waive my right to bring suit as
 described aboYe, and coYering the period set forth above.


                 ..    EIYll'LOYEll'S C~RTUi'lCATION TO~YND EIOUR DIVISION OF THE DEPARTMENT OF ~AJ30U:
 I hereby certify that 1 have on IhiS (Date)        'i~t>,.. S::                                       pa1d IJ1e above-named
 employee in full covering lost or denied wages, liquidated damages, or other compensation as stated above. I further certify that I
 have not and will not retaliate against the above-named employee for accepting this payment and I have not and will not ask the
 employee to return all ur part of this payment to me.
 Signature        :<-.:. 2;[ ·'             M 1(..£ J.&-e
                                                        I
                   (employer or authorized reprcsemative)
                                                                       tz 1   >   Title Re 6-ra •,   101-'= 1./1{ D( {2..<;,..C r   oR




                           PENAL TIES INCLUDING FINES OR IMPRISONMENT ARE PRESCRIBED FOR A FALSE
                             STATEMENT OR MISREPRESENTATION UNDER U.S. CODE, TITLE 18, SEC. 1001
Date:08/25/2015 t2:11:15 PM                                                Case ID:   1745883                                 Fom1 WH-58 (Rev. May 2013)
                                                                                                                                                 Page I


                                                                                                                                                     15
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                     Page 18 of 40 PageID 161




                          UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

    SHAUNICE PATTILLO,                                    §
                                                          §
    Plaintiff,                                            §
                                                          §
    v.                                                    §       CIVIL ACTION NO.
                                                          §         3: 18~cv~Ol194-B
    ARBOR E&T, LLC, d/b/a RESCARE                         §
    WORKFORCE SERVICES,                                   §
                                                          §
    Defendant.                                            §

     DEFENl>ANT'S FlliS1' SET OF REQUESTS FOR ADMISSION TO PLAINTlFF

         TO:      Plaintiff Shaunice Pattillo, by and through her attorney of record Lantis G.
                  Roberts, The Law Offices of Lantis G. Roberts, PLLC, 1166 West Pioneer
                  Parkway, Arlington, Texas 76013.

         COMES NOW Arbor              E&T~    LLC d/b/a Rescare, Defendant in the   above~referenced


matter, and serves this First Set of Requests for Admission on Plaintiff Shaunice Pattillo.

PLEASE TAKE NOTICE that you are required, pursuant to the FEDERAL RULES OF CIVIL

PROCEDURE, to serve on the undersigned, within thirty (30) days after the service of this notice,

your answers, separately and fully, in writing, to the following Requests for Admission.

                                  DEFINITIONS & INSTRUCTIONS:

         1.      The responding party must serve a written response on the requesting party within

thirty (30) days after service of these Requests for Admission.

         2.      Unless the responding party states an objection or asserts a privilege, the

responding party must specifically admit or deny each request or explain, in detail, the reasons

that the responding party cannot admit or deny the request. Each response must fairly meet the

substance of each request. The responding party may qualify an answer, or deny a request in

part, only when good faith requires. Lack of information or knowledge is not a proper response


Defendant's First Set of Requests for Admission to Plaintiff                               Page 1 of5
                                                                                                 16
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                     Page 19 of 40 PageID 162




unless the responding party states that a reasonable inquiry was made but that the information

known or easily obtainable is insufficient to enable the responding parties to admit or deny the

requests. An assertion that the request presents an issue for trial is not a proper response.

         3.       If responses to these requests are not timely served the requests will be considered

admitted as a matter of law without the necessity of a Court Order pursuant to Rule 36(a)(3) of

the Federal Rules of Civil Procedure.

         4.       The terms "you" and "yourj' refer to Plaintiff Shaunice Pattillo, as context

indicates, and, in addition, any person or entity acting on behalf of, at the direction of, or in

conjunction with Plaintiff Shaunice Pattillo.

                                     REQUEST FOR ADMISSIONS

REQUEST NO. 1:               Admit that you filed a complaint with the Wage and Hour Division
ofthe U.S. Department of Labor on or about October 16, 2014 alleging that Arbor E&T, LLC
had constnictively discharged you for engaging in activity protected by §15(a)(3) of the Fair
Labor Standards Act.

ANSWER:


REQUEST NO.2~                Admit that the protected activity that you had engaged in was,
accOl'ding to the complaint that you filed with the Wage and Hour Division of the U.S.
Department of Labor, related to lactation.

ANSWER:


REQUEST NO.3:               Admit that the protected activity that you had engaged in was,
according to the complaint that you filed with the Wage and Hour Division <>f the U.S.
Department of Labor, the expressing of milk for your newborn child.

ANSWER:




Defendant's First Set of Requests for Admission to Plaintiff                                Page 2 of5
                                                                                                  17
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                  Page 20 of 40 PageID 163




REQUE 'T NO.4:              Admit that the complaint that you filed with the Wage and Hour
Division of the U.S. Department of Labor against Arbor E&T, LLC was ultimately resolved and
settled.

ANSWER:


REQUEST NO. 5:                Adn:lit that you executed the written Settlement Agreement that is
attached to these Requests for Admission at Exhibit "A".

ANSWER:


REQUEST NO.6:               Admit that the document that is attached to these Requests for
Admission at Exhibit "A" memori aliz~ the settlem nl that was entered into relating to the
complaint that you filed with the Wage and Hour Division of the U.S. Department of Labor
against Arbor E&T, LLC.

ANSWER:


REQUEST NO.7:                   Admit that you understood that your ignalure on the Settlement
Agreement that is attached to l~ese admission requests at Exbibi 'A' co.nstituted settlement t.fl..
full of any and all claims that you had against Arbor E&T LC arising out of the complaint that
you fi]ed with the Wage and Hot'lr Division of the U. . Department of abor.

ANSWER:


REQUEST NO. 8:                Admit that you received all of the monies that Arb r E&T, LLC
agreed to pay you under the terms of the Settlement Agreement that is attached to these
admission requests at Exhibit "A".

ANSWER:


REQUEST NO. 9:                Admit that your signature appears on the document that is attached
to these admission requests at Exhibit "B".

ANSWER:


;REQUEST .NO. 10:             Admit that you received all of the monies that are identified on the
document that is attached to these admission requests at Exhibit "B".

ANSWER:



Defendant's First Set of Requests for Admission to Plaintiff                            Page 3 of5
                                                                                              18
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                Page 21 of 40 PageID 164




REQUEST NO. ll:               Admit that you received check no. 100514828 that is attached to
these admission requests at Exhibit "C".

ANSWER:


REQUEST NO. 12:               Admit that you received check no. 81006258 that is attached to
these admission requests at Exhibit "D".

ANSWER:


REQUEST NO. 13:                Admit that you have not tendered - or offered to tender~ any the
monies that are identified in check nos. 100514828 and 81006258 back to Arbor E~T, LLC, at
any time.

ANSWER:


lUiiQUIDST NO. 4:             Admit that you executed the Settlement Agreement that is attached
to these admission tequests at Exhibit "A" before you retained counsel to file this lawsuit.

ANSWER:


REQUESt N0.15:.               Admit that you signed the document that is attached to these
admission requests at Exhibit "B" before you retained counsel to file this lawsuit.

ANSWER:


REQUEST NO. 16:                 Admit that you received the checks that are identified on the
documents that are attached to these admission requests at Exhibits "C" and "D" before you
retained counsel to file this lawsuit.

ANSWER:


REOUEST NO. 17:               Admit that you created the document that is attached to these
admission requests at Exhibit "E".

ANSWER:




Defendant's First Set ofRequests for Admission to Plaintiff                          Page4 of5
                                                                                           19
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                          Page 22 of 40 PageID 165




REQUEST NO. 18:               Admit that you submitted a copy of the document that is attached
to these admission requests as Exhibit "E" to Arbor E&T, LLC in November 2014.

ANSWER:



                                                      Respectfully submitted,

                                                      FEE, SMITH, SHARP & VITULLO, LLP



                                                      WILLIAM M. TOLES
                                                      State Bar No. 00798550
                                                      \-Vtol~s@ fc ~;smi lh . ·om
                                                      HOWARD J. KLATSKY
                                                      State Bar No. 00786024
                                                      hk.luisky@feesmith . om
                                                      Three Galleria Tower
                                                      13155NoeiRoad, Suite 1000
                                                      Dallas, Texas 75240
                                                      (972) 934-9100
                                                      (972) 934-9200 [Fax]

                                                      ATTORNEYSFORDEFENDANT


                                      CERTIFICATE Oli' SERVICE
                                                                         .           ct:!?
        Pursuant to Fed. R. Civ. P. 5(b), I hereby certify t11at on the         6
                                                                         day o;f A\lgliSt, 201 I
served a true and correct copy of the foregoing instrument has been mailed telecopied or hand
delivered to all attorneys of record in this cause of action as follows.

 Via Email & CMRRE
 Lantis G. Roberts
 The Law Office <)fLantis G. Roberts, PLLC
 1166 West Pioneer Parkway
 Arlington, Texas 76013

                                                               ) ..) (// 7      .~   v -
                                                     HOWARD J. KLATSKY




Defendant's First Set of Requests for Admission to Plaintiff                                 Page 5 of 5
                                                                                                   20
Case 3:18-cv-01194-B Document 21 Filed 10/09/18   Page 23 of 40 PageID 166




                        EXHIBIT

                                  A




                                                                      21
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                       Page 24 of 40 PageID 167



U. S. DEPARTMENT OF LABOR
WAGE AND HOUR DIVISION

In the Matter of: Arbo1· E&T LLC, dba ResCare Workforce Services/Mrs. Shaunice Pattillo
1745883,2015-167-16663


                                  SETTLEMENT AGREEMENT

This Settlement Agreement (Agreement) is entered into by the Secretary of Labor, United States
Department of Labor (Secretary), Arbor E&T LLC, dba ResCare Workforce Services
(Employer), and Mrs. Shaunice Pattillo (Complainant).

The Secretary, through Investigator Luckett of the Wage and Hour Division, conducted an
investigation of a complaint received from Complainant on or about October 16, 2014, alleging
constructive discharge for engaging in activity protected by Section 15(a)(3) of the Fair Labor
Standards Act, 29 U.S.C. §215(a)(3) (FLSA or Section 15(a)(3)).

This Agreement will terminate the Secretary's investigation, and Employer, without admitting it has
violated any provision of the FLSA, has agreed to the following terms:

Back Pay. Employer will pay Complainant $10,264.69 in back wages, less normal payroll
deductions, and $10,264.69 in liquidated damages, less federal and slate taxes only. Employer shall
mail a check made payable to Complainant to the Wage and Hour Office at 1701 East Lamar,
Ste#270, Arlington, Texas 76006 within 10 days after all parties have signed this Agreement.
Employer shall provide Complainant with an IRS Form W-2 for the portion representing back
wages and an IRS Form 1099 for the portion representing liquidated (and other) damages.
Employer shall pay its share of the payroll taxes on the portion representing back wages.

Employment Reference. Should any third parties, including prospective employers, inquire as to
Coni.plainant's employment with Employer, Employer will provide a neuttal reference, stating only
Complainant's dates of employment, job title and last wage rate. Employer will refrain from any
mention of Complainant's protected activity. Employer will also refrain from characterizing
Complainant's separation as a termination, and if asked will only confinn that the Complainant is
no longer employed by Employer. If asked about Complainant's eligibility for rehire, Ei11ployer
will state that it is not able to provide information about Complainant's eligibility for rehire.
Employer agrees that it will not convey to any third party information that could be construed as
damaging the name, character, or employment of Complainant. Employer further agrees that it will
advise its human resources and supervisory staff of the requirement to provide a neutral job
reference and to comply with the other requirements in this paragraph.

Waiver. Employer agrees to waive all rights and defenses which may be available by virtue of the
statute of limitations, including but not limited to Section 6 of the Pmtal-to-Porlal Act, 29 U.S.C.
§255. Employer further waives any right to challenge or contest the validity of this Agreement.

Compliance with Section 1S(a)(3). Employer will not discharge or in any other manner
discriminate against any employee because the employee engaged in activity protected by the
whistleblowcr provision of the Fair Labor Standards Act, 29 U.S.C. §215(a)(3). Such <1ctivity
includes, but is not limited to, an employee' t> oral or written question Ol' complaint to the Employer
about the employee's pay or the employer's pay practices; an employee's oral or written question or



                                                                                                       22
 Case 3:18-cv-01194-B Document 21 Filed 10/09/18                         Page 25 of 40 PageID 168



complaint to the Wage and Hour Division or another state or federal agency about the employee's
pny or the employer's pay practices; an employee's cooperation in any Wage and Hom·
investigation, including providing a statement to investigators; nnd an employee's refusal to return
back wages due to him pursuant loa Wage and Hour investigation.

Posting. Employer will permanently post in a conspicuous place in or about its premises at all
places where posters for empl9yees are custom~r~ly posted, including electronically if Employer
routinely posts notices to employees electronically, Employee Rights Under the Fair Labor
Standards Act, and will post for at least 90 days Fact Sheet #77 A: Prohibiting Retaliation Under
the Fair Labor Standards Act, which is attached to this Agreement.

Training. Employer or his representative will provide training on prohibiting retaliation under
Section 15(a)(3) of the Fair Labor Standards to all human resources and supervisory staff by
October 25, 2015 and will certify by letter to the Wage and Hour Dallas District Office by
November 25, 20.1.5 that the training has been completed. In addition, retaliation training shall be
incorporated into new managers' training materials.

By entering into this Agreement, the Wage and Hour Division does not waive its right to
continue ongoing investigations or to conduct future investigations of Employer under the
FLSA and to take appropriate enforcement action, including assessment of civil money
penalties, with respect to any violations disclosed by such investigations.

Closure of Complaint. Complainant agrees that acceptance of this Agreement constitutes
settlement in full of any and all claims against Employer arising out of Complainant's complaint
filed with the Wage and Hour Division on October 16,2014 and will result in closure of the
investigation.

This Agreement has been obtained and entered into without dm·ess and in the best interest of
all parties.


Arbor E&T LLC                                         U.S. Department of Labor
elba ResCare Workforce Services                       Wage and Hour Division




                                                      Mr. &is L. Poer
                       ·rations                       District Directo·r
                                                                     8/2,...~otS'
                                                      Dated :_ __..:.Y
                                                                     _'"_.::Y.. l. ,_.1._ _ _ _ __




                                                                              15
                                                                                                     23
         Case 3:18-cv-01194-B Document 21 Filed 10/09/18                                               Page 26 of 40 PageID 169


Summary of Unpaid Wages                                                        U.S.   Dep~rtment          of Labor
                                                                               Wage and Hour Division




Olflcc Acldrtl1!S:       Dallas TX 0 \strict Oltice                             Investigator:                                     Date:
                         Dallas Dlstl'!ol Office                                 Melody Luol<ett
                         1701 E. Lemar
                                                                                                                                   08/25/2015
                         Sulte 270
                                                                                 Empl oyer Fed Ta x 10 Number:
                         Arlin gton, TX 7GOOG                                                                      XX-XXXXXXX
                         017· 061-?.160
                             --                       ·-      3. Period Covered
       1.   Nam~                        2. Address             by WorkWeek          4. Act(s)      5. BWs Due      6. LOs Due     Total
                                                               E:l1dln_g Dates


1. Pattillo, Sl)aunice       105 East Dallas                      04/06/2013        FLSA             $10,264,69      $10,264.89    $20,529.38
                             Grand Prairie, TX 75051                  to
                                                                  04104/2015
                                                                                                     $10;264.69      $10,264.69    $20,529:38




I agree to pay the listed employees the               Eml>loyer Name cmd Address:      Subtotal:     $:10,264.69     $10,264.6     $20.529.38
amount due shown above by !1125/2015                  Rescare Worl<torce Services
                                                      Arbor E&T, LLC                 Total:   $10,264 .69   $10,264.6   $20,529.38
                                                      '1330 Westmoreland Rd., Ste. 2001--- -- - - - - ' - - - -- -....!._---- - - -
                                                       . a (as TX 75232




                                                                                                                                     Form WH-56

                                                                      Oase 10: 1745883                                                     Page 1


                                                                                                                                          24
Case 3:18-cv-01194-B Document 21 Filed 10/09/18   Page 27 of 40 PageID 170




                         EXHIBIT

                                  B




                                                                      25
         Case 3:18-cv-01194-B Document 21 Filed 10/09/18                                                    Page 28 of 40 PageID 171


U.S. Department of Labor
Wage and Hour Division
Receipt for Payment of Back Wages, Liquidated Damages,
Employment Benefits, or Other Compensation

 I, -----.....:P:....a:..:..;-t-=-t=
                                   :i.=l~l....:o..:,,,----__::S:..:l::::a=-u
                                                                     i =n    ::..,::.
                                                                                 :i -=-
                                                                                      c..:.
                                                                                        e-,----- , have received payment of wages, liquidated damages, employment
                 (Lyr etl or nr!nretl nnme Gf omrloyee)                                                         1
 benefits, or other con1pensaLion due lome frOJp                                                               1 Arbor E&T, LLC
                                                                                               (llal'nC nnll IO<ltli]Otl or Ihe C.Sinblishmenl)
                                      73 3 0    Wes~ore1and            Rd., Ste. 200                Dallas~          75232

 for the period beginning with the workweek ending _ _ _ _ _ _ __ 0_4,...:.1_0_6...:/_2_0_13                     through the·
 workweek ending                       04/04/20i!i                    . 'l'h(} amount of the payment I received is shown below.
 This payment of wages and other compensation was calculated or approved b* the U.S. Department of Labor iW'age and Hour
 Division (WHD) and is hased on the findings of a WHD investigation. This p~ymen l is required by the Act(s) indicated below in
 the marked box(es):
           L:'J   Fair Labor Standards Act ( FLSA)
  Gross Amount Back Wages                                  $1(), 464. 6,9. Gross Amount lq uidnl'ed Damages      _ _ _ f10,264. 69
 Legnl bcdLlUCions fro m Back Wages                4 cb 113 ~, Cf 5        Othct· Amount Paid               ----
 Net Amount Reccivt:tl     f I L/ I J j D . :l J                                                l
                                                                                                                   (plansespoct ry cypo)

 NOTICE TO RtviPLOYEJ1: Your nceepta'nce of this pnymenl of wages -and/or-other compensation lue under the Fnir Labor
 Standards ,Acl (F.lSA) ar Famil y :Medical Leavt} Act (FMLA), based on Lhe fincHngs--ot the WHD metu1s thaLyon hnve giYen up
 the right yota have to bring suit C)n' your own beltn lf for the paymem of such unpnia min mum wnge or unpoid·overtim
 compet_ISntlQn foe the peri d af Lime incJicol«< abt>Y.C- a[1d .an ·equa'l nmeurtt in l.i<it~ id nlcld damngc.s, plus attorney's fees-and court
 co~t.s undCl' Section 16 b) of lhe FLSA or Section I0:7 M thefoMLA G~ner-!1 1 1 ¥, n suit for unpaid wngcs or Olher compcnsHtion,
 inoludingllquiCI'ot d dnmo.ges rims1 be filed wlthio two yeal's of a viohttion of 1Lhe FLSA or FMLA. t'lo not ign this t•eoeipl unless
 y0tt hbve·o,cMtlly recciv~d Lhis pny01enl in the mount inl,iieated. above.

 RETAL1ATION' AN1i> KlCKBAekS PROBli)ITED: Your.employer is prnhibited fi·om retaliating against you fur accepting
 payment Qf Wllf:\C~ you nrc wed or from !'~qui ing yoli to,I'Glum.'or gecHne paymcnc of lh' wages owed to you. Your employer is
 ttlso pl'(lhibi_Led rmm i'elali, tirJg ngliin!iL nhY' person who !'lleli a CQn'iplaint wilh the Wuge an,d Hour Division (WHO) or coopenues
 wi h il WliD invCI!tigation. Your employ ·r is a! o prohibited from .iulcrfcring with. re.strni t1ing, or denying lhe exercise of Fn mlly
 Medical Lc.uve A<lt ('fiMLA rights. 'Y'ou h.Ould oonlnct lbe WHO irnmed.iately if your employer Hikes 11ny of these action or fnlls
 to cornply \Vith tbc,la.w In tile futuie. Your i~entiiy w~ll be kcpL COllficleo iulto1 the- mux imum ext nt pos5ible under ex isLing lnw.
 Y u mny conmct lh WElD by. ca lling l-8 6-48?-924J·or 817-861 -2 L50 .



 ~:;;~;" \Q[t'"Y§~@t1f:ira9/£. jlV. "Js/}1··--'-i-.~
 I understand that my signnture on this receipt and waiver attests to the fact that [have uctunlly received the pnyJncnt in the amount
 ludicated above of the wages, liquidated dnmages, or other compensation due to me, and that I waive my right to bring suit as
 tlescribcd above, and covering the period set rorth above.


                       l!MPU:>'\'IUt'S CJ.tR'J'WICATION TOW Gl~ Nl) UOurt nrVISION OF TirE DEl>ARTMll:NT 0                         1 LAllOII:

 1here.by certify thnt 1 hn,v on this (Date}                             '2.-1? r-                           pnid the. bovc~nn.mcd
 employee in full covering Jo~L or denied wages. liquidated danll ges, Ot' other compeusntion as Muted nbovc. I [urlhcr certify that I
 hn~e not and will not retulilrte against the nbove-nnmetl employee fb.r n c::epling this pDyJilenL mtd Thave J)Ot nnd willnol nsk the
 employee Lo 1'etumull or parr frhis payment to rne.
 Signatnre          ...Z:   H ~ 1'11/~i<O-l,-......,..__ Title~£.~o.~ "-li,_,,f'-'-_,D~rf?=->='C.L=7_,o~R--
                      (cmploy.c t or nuJ horizcil reprcscmmivc)




                           PENALTmS INCLUDING JIJNES OR IMl'RISONMJ.~NT Aim l'RESCRJIIED JIOR A FALSE
                             STATEMI!:NT OR MISRJ1l'llliSENTATlON UNDER U.S. CODE, TITLE 18, SEC. 1001
Date:Og/25/20 t5 12: I I: 15 PM                                       Case ID:       1745883                                     F01m WH-58 (l{ev, May 2013)
                                                                                                                                                     Page I



                                                                                                                                                    26
Case 3:18-cv-01194-B Document 21 Filed 10/09/18   Page 29 of 40 PageID 172




                         EXHIBIT

                                  c




                                                                      27
                  Case 3:18-cv-01194-B Document 21 Filed 10/09/18                                                           Page 30 of 40 PageID 173
            DATE                                                                              VENDOR
         31-AUG-15                                                      SHAUNICE PATTILLO 232709                                                 NO.             1 00514828

     INVOICE NO.                        INVOICE DATE                                     DESCRIPTION                                      DISCOUNT                      NET INVOICE


        35075/08281 5                    28-AUG-1 5              SETTLEMENT                                                                   0.00                       7,587 .8 4



                                                                                                                                                      •
                                                                                                                    I   .


                                    /              •
                                                                                                          -~
                                                                                                                                                                                 I


                                                                                                                                                               ......
        .


                                                                                                                                                          1:



                                                           1· -     ,
                                                                    I



                                                                                              f·
                                                                                                                                      .
NOi iCE TO .{\LL RESC:AJ E CONTRACTOR$} NO AG EI\IT ~
 p·urli\Jor.t to .Soc!'fj)n 8~3 o f ili:o i-edD! fll D · ~1, It- ~oou crtlon A el 0 1 ~0 0 6 {0~11 ), n11 contractors and agents ol
 RpsCilre, r'liu&t eon1PIY Wlftt~ an(f II Ide .by Res, ora s policies- for preventing m!ud, Wll!lte qnd abu1;o. For
,cliltaliQtl.lnlormatiOh-Otllt esa t~ulr~ m DJ1b, o "~ \rJH; tor.tl. ond agents '5hoUfd ilcaoss lhe rollowlniJ link:
 http:l/www.rfla c re.ao1n IIi of_. tp or coli 1 . u. ~o_; a ee. oliGO, ext,, 22.31.                _.
 For all oth!lr lltl'!l{l~!"tu f)ll aRlo nglJfrloa, Plelllli'l cont'PQt your looal/rog!onol RasCtlro Olfic11. rr you do not havo
·aontinn l h ( l',lr rn~Qo n for tl a locnl/rngionar· otli·~a,    pl&use nail the A~Caro Corf;)Qr.(lt9 Oftloe nt 800.866..0860
ext, 21 11 O.p t-/t4.                                                                                          •·
RESCARE INC.
                                                                                                                                              O.Q_o                      ' 687.84
PLEAS~    Dt;TAGH AND .fi.ETAIN THIS STATEMENT AS YOUR RECO.RD OF PAYMENT.




                                                                                                          8 B 5 2 5 5 t. 2 2 \t'                                        28
Case 3:18-cv-01194-B Document 21 Filed 10/09/18   Page 31 of 40 PageID 174




                        EXHIBIT

                                  D




                                                                      29
         Case 3:18-cv-01194-B Document 21 Filed 10/09/18                                            Page 32 of 40 PageID 175

                                                                                           I        •
                                                                                        Earnlngs Statem nt
                                                                                       P<ty Date:            08128/20'16
                    RESCARE, INC.                                                          I
                    9901 LINN STATION RD
                    LOUISVILLE, KY 40223
                                                                                           I
                Paygroup: ZLV
                File Numbee 124570                                                     SHAUNICE R PATTILLO
                Taxable Marital Status:     Single                                     ~05 . SE DALLAS ST
                Exemptions/Allowances:                                                 ~RAND· PRAIRIE, TX 75051
                  Federal:     01


Eo.rnlug                rate        hours       this period
                                                                                           I
                                                                                        llltpori.unt NoU!a



Dcllucllo.n·s       Sliltotory
                     Federal Withholding Tax         2,676.85·
                     Socinl Sccurtcy Tax               63 6. 41-
                     Medicare Tax                     '148 . 114 -




                    RE.seA'lffi, JNC.
                    9901 UNN Sl'A:f: .                                                                          08         8100625.1!
                    LO~JSVIT..LB, K • 0223



 Pay:
'Pay to tl1e.
order of
                      SHAUNICE R PATTILLO




                                                                                       I
                       n• 8 • 0 0 b 2 58 II''    I: 0 b •• I.        2 ? 8 8 I: l l 5 ~ l 28 7 ~ ~ 11•                     30
Case 3:18-cv-01194-B Document 21 Filed 10/09/18   Page 33 of 40 PageID 176




                        EXHIBIT

                                  E




                                                                      31
Case 3:18-cv-01194-B Document 21 Filed 10/09/18                             Page 34 of 40 PageID 177




   11/6/2014

   Dear Cortney Cunningham,

   1am writing to formally·notify you that 1am resigning from my position as Talent t>eve(opment Specialist
   with the youth program at ResCare Company.

   Please accept this letter a.s formal notification.

   My last day of employment will be November 20th, 2014 as my two weeks~ notice. I ap·preclate the
   PPPQrtlH1ltY I have been given at ResCare and I wish the company success hi the future.

   Sincerely,

   Shaunlce Pattillo




                                                                                                              32
     Case 3:18-cv-01194-B Document 21 Filed 10/09/18               Page 35 of 40 PageID 178




                           UNITED STATES DISTRICT COURT FOR THE
                               NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISON

SHAUNICE PATTILLO                               §
                                                §
Plaintiff                                       §
                                                §
v.                                              §                   CIVIL ACTION NO.
                                                §                     3: 18-cv-01194-B
ARBOR E&T, LLC, d/b/a RESCARE                   §
WORKFORCE SERVICES                              §
                                                §
Defendant.                                      §



                PLAINTIFF'S RESPONSES AND OBJECTIONS TO DEFENDANT'S
                        FIRST SET OF REQUESTS FOR ADMISSIONS



       Pursuant to Rule 36 ofthe Federal Rules of Civil Procedure, PlaintiffSHAUNICE PATTILLO,

by and through her attorney, LANTIS G. ROBERTS, responds to Defendant ARBOR E&T, LLC, d/b/a

RESCARE's FIRST Set of Requests for Admissions as follows:

                      SPECIFIC RESPONSES TO REQUESTS FOR ADMISSION

REQUEST NO.1: Admit that you filed a complaint with the Wages and Hour Division of the U.S.
Department of Labor on or about October 16, 2014 alleging that Arbor E&T, LLC had constructively
discharged you for engaging in activity protected by §15(a)(3) of the Fair Labor Standards Act.

OBJECTION: Plaintiff objects to the extent that the request is compound and ambiguous. Plaintiff
provides a response based on her understanding of the request.


RESPONSE: Plaintiff's admits that a complaint was filed with the U. S. Department of Labor- Wage
& Hour Division (DOL-WHD) for violation(s) that occurred under the Fair Labor Standards Act. Plaintiff
denies to the extent that she was constructively discharged on November 6, 2014.


llEQUEST NO. 2: Admit that the protected activity that you had engaged in was, according to the
complaint that you filed with the Wage and Hour Division of the U.S. Department of Labor, related to
lactation.

Plaintiffs Responses and Objections to Defendant's
First Set of Requests for Admissions                                                   Page 1 of6
                                                                                              33
    Case 3:18-cv-01194-B Document 21 Filed 10/09/18                     Page 36 of 40 PageID 179




OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO.3: Admit that the protected activity that you had engaged in was, according to the
complaint that you filed with the Wage and Hour Division of the U.S. Department of Labor, the expressing
of milk from your newborn child.

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST N0.4: Admit that the complaint that you filed with the Wage and Hour Division of the
U.S. Department of Labor against Arbor E&T, LLC was ultimately resolved and settled.

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO. 5: Admit that you executed the written Settlement Agreement that is attached to these
Request for Admission at Exhibit "A".

OBJECTION: NONE .


RESPONSE: Admit.


REQUEST .N O.6: Admit that the document that is attached to these Requests for Admission at Exhibit
"A" memorializes the settlement that was entered into relating to the complaint that you file with the Wage
and Hour Division of the U.S. Department of Labor against Arbor E&T, LLC.

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO.7: Admit that you understood that your signature on the Settlement Agreement that is
attached to these admission requests at Exhibit "A" constituted settlement in full of any and all claims that


Plaintiffs Responses and Objections to Defendant's
First Set of Requests for Admissions                                                          Page 2 of6
                                                                                                     34
    Case 3:18-cv-01194-B Document 21 Filed 10/09/18                    Page 37 of 40 PageID 180




you had against Arbor E&T, LLC arising out of the complaint that you filed with the Wage and Hour
Division of the U.S. Department of Labor.

OBJECTJON : Plaintiff objects to the words "settlement in full of any and all claims you had against
Arbor E&T, LLC," to the extent that Plaintiff only settled the claim that was asserted under the FLSA, but
not other claims. Plaintiff further objects to this request to the extent that the U.S. Department of Labor
- WHD does not have jurisdiction nor the authority to settle any claims related to Title VII or any other
claims that Plaintiff has asserted in the instant litigation.


RESPONSE: Plaintiff admits that she settled the FLSA claim with the Defendant through USDOL-WHD,
but no other claims that arose under her employment with the Defendant.


REQUEST NO. 8: Admit that you received all of the monies that Arbor E&T, LLC agreed to pay you
under the terms of the Settlement Agreement that is attached to these admission requests at Exhibit "A".

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO. 9: Admit that your signature appears on the document that is attached to these
admission requests at Exhibit "B".

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO.lO: Admit that you received all of the monies that are identified on the document that
is attached to these admission requests at Exhibit "B".

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO. 11: Admit that you received check no. 100514828 that is attached to these admission
requests at Exhibit "C".

OBJECTION: NONE.



Plaintiffs Responses and Objections to Defendant's
First Set of Requests for Admissions                                                        Page 3 of6
                                                                                                   35
    Case 3:18-cv-01194-B Document 21 Filed 10/09/18                Page 38 of 40 PageID 181




RESPONSE: Admit.


REQUEST NO. 12: Admit that you received check no. 81006258 that is attached to these admission
requests at Exhibit "D".

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO. 13: Admit that you have not tendered- or offered to tender- any the monies that are
identified in check nos. 100514828 and 81006258 back to Arbor E&T, LLC, at any time.

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO. 14: Admit that you executed the Settlement Agreement that 1s attached to these
admission request at Exhibit "B" before you retained counsel to file this lawsuit.

OBJECTION: NONE.


RESPONSE: Deny.


REQUEST NO . 15 : Admit that you signed the document that is attached to these admission requests at
Exhibit "B" before you retained counsel to file this lawsuit.

OBJECTION: NONE.


RESPONSE: Deny.


REQUEST NO. 16: Admit that you received the checks that are identified on the documents that are
attached to these admission requests at Exhibits "C" and "D" before you retained counsel to file this
lawsuit.

OBJECTION: NONE.




Plaintiffs Responses and Objections to Defendant's
First Set of Requests for Admissions                                                   Page 4 of6
                                                                                             36
    Case 3:18-cv-01194-B Document 21 Filed 10/09/18                 Page 39 of 40 PageID 182




RESPONSE: Deny.


REQUEST NO. 17: Admit that you created the document that is attached to these admission requests at
Exhibit "E".

OBJECTION: NONE.


RESPONSE: Admit.


REQUEST NO. 18: Admit that you submitted a copy of the document that is attached to these admission
requests as Exhibit "E" to Arbor E&T, LLC in November 2014.

OBJECTION: Plaintiff objects to this request to the extent that the context of the document in Exhibit
E is not clear on its face.


RESPONSE: Plaintiff admits that she submitted the document in Exhibit E because she was subjected
to discrimination and violations of the law by the Defendant that constituted a constructive discharge.


September 4, 2018




                                                     Lantis G. Roberts
                                                     State Bar No. 24057463
                                                     E-Mail: Lantis@kreativelaw.com
                                                     LAW OFFICE OF LANTIS G. ROBERTS,
                                                     PLLC 1166 West Pioneer Parkway Arlington,
                                                     Texas 76013
                                                     Tel. (817) 768-1819
                                                     Fax (817) 704-4529




Plaintiffs Responses and Objections to Defendant's
First Set of Requests for Admissions                                                    Page 5 of6
                                                                                               37
    Case 3:18-cv-01194-B Document 21 Filed 10/09/18                   Page 40 of 40 PageID 183




                                    CERTIFICATE OF SERVICE

         I hereby certify that on September 5, 2018, I caused a true and correct copy of PLAINTIFF

SHAUNICE PATTILLO'S RESPONSES AND OBJECTIONS to DEFENDANT ARBOR E&T, LLC,

d/b/a RES CARE'S FIRST Set of Requests for Admissions to be served via email on HOWARD J.

KLATSKY, hklatsky@feesmith.com, Three Galleria Tower 13155 Noel Road, Suite 1000 Dallas, Texas

75240.




                                                  Lantis G. Roberts




Plaintiffs Responses and Objections to Defendant's
First Set of Requests for Admissions                                                     Page 6 of6
                                                                                                38
